DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 5, 16, 29, 40, 50 and 52 have been amended. Claims 53-56 have been added. No claims have been cancelled. Claims 1-56 are pending.

Response to Arguments
Applicant's arguments filed on Mar 18, 2021 have been fully considered but they are not persuasive. 
The Applicant alleged that the combination of Pan et al (US 20190190655 A1, Pro 62443059 Priority Date: 20170106) and Ionita et al (US20150091742A1) fails to teach or suggest "generating a second control information segmentation based at least in part on jointly encoding the first subset of the control information and a second subset of the control information" as recited in independent claim 1.

In response the Examiner respectfully disagrees because Pan’655 discloses:”The control information may be grouped such that different control information types that have the same or similar priority are grouped into one control information group. For example, different control information types such as PMI(s) and/or CQI(s) may be grouped into the same control information group” (par 0124), ”The control information may be grouped such that control information bits that have the same or similar priority are grouped into the same control information group. For example, MSBs associated with a control information type may be grouped into a first group. LSBs associated with a control information type may be grouped 
Noted, the example above here is just one of the possibility that matches claim limitation, Pan’655 teaches all possible combinations by way of mapping different part of the control information as whole of the group or as part of the group (fig. 17 and par 0167-0170). 

Therefore, the cited references teach the claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claims 25, 49 and 51 that recite similar features as claim 1.   

The Applicant alleged that the combination of Pan et al (US 20190190655 A1, Pro 62443059 Priority Date: 20170106) and Ionita et al (US20150091742A1) fails to teach or suggest " the second control information segmentation comprises bits of an error detection code (EDC), bits of the first subset of the control information, and bits of the second subset of the control information" as recited in independent claim 5.
In response the Examiner respectfully disagrees because Pan’655 discloses:”The control information may be grouped such that different control information types that have the same or similar priority are grouped into one control information group. For example, different control information types such as PMI(s) and/or CQI(s) may be grouped into the same control information group” (par 0124), ”The control information may be grouped such that control information bits that have the same or similar priority are grouped into the same control information group. For example, MSBs associated with a control information type may be grouped into a first group. LSBs associated with a control information type may be grouped into a second group” (par 0125), “CRC may be added to all control messages separately, jointly, or a combination of both” (par 0133), “PMI MSB and BeamID MSB may be grouped into a first bit level control information group 1710A and PMI LSB and BeamID LSB may be grouped into a second bit level control information group 1710B, as shown in FIG. 17”(par 0168) and “As shown in FIG. 17, a CRC 1714 may be jointly attached, at 1712, to the first and second bit level control information groups 1710A, 1710B” (par 0169). As a concrete example, CQI MSB+BEAM ID LSB + CQI LSB are grouped into one jointly encoded group (as shown the mapping result of step 1816 in fig. 18), and CRC could be jointly added to this control information group as shown in par 0168-0169. Noted: CRC corresponding to error detection code (EDC), BEAM ID LSB corresponding to bits of the first subset of the control information, and CQI MSB/LSB corresponding to bits of the second subset of the control information.
Therefore, the cited references teach the claimed limitations of claim 5 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claim 29 that recites similar features as claim 5.   

The Applicant alleged that Pan et al (US 20190190655 A1, Pro 62443059 Priority Date: 20170106) fails to teach or suggest "determining an error detection code (EDC) and a second bit sequence corresponding to a second subset of the control information based at least in part on decoding a second polar-encoded codeword, the second polar-encoded codeword corresponding to the second subset of the control information and the first subset of the control information" as recited in independent claim 16.
In response the Examiner respectfully disagrees because Pan’655 teaches: “determining an error detection code (EDC) and a second bit sequence 5corresponding to a second subset of the control information based at least in part on decoding 6a second polar-encoded codeword” (see, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124 and 0140).  

Hong et al (US 20170047947 A1) teaches: “transmit node 12, and in particular the rate-compatible polar encoder 14, encodes the k information bits for a desired code rate r1 to provide nr, coded bits (step 100).The rate-compatible polar encoder 14 performs rate-compatible polar encoding using parallel concatenated polar codes… the k information bits are encoded according to S1 to provide a first polar code (i.e., n1 coded bits in the form of a first polar code). The k information bits are also encoded according to S2 to provide a second polar code (i.e., n2 coded bits in the form of a second polar code). These first and second polar codes are concatenated to provide a polar code of length n1+n2. This polar code is the n1+n2 coded bits (i.e., the codeword) for code rate r2” (par 0058), “The receive node 18, and in particular the rate-compatible polar decoder 20, sequentially decodes the coded bits to provide the information bits (step 202)… For each iteration of the polar decoding after the first iteration (i.e., for code rates rd−1 to r1), at least some of the previously decoded information bits can be utilized as frozen bits for polar decoding to thereby decrease the effective code rate for decoding… The sets of decoded information bits for code rates r1 through rd are then concatenated to provide the decoded information bits (step 304)” (par 0066). Hong’947 further teaches: “First, the r2n2=(r1−r2)n1 information bits encoded for code rate r2 (as described above) are decoded using the second polar code with generator matrix Gn 2 A 2 .Using the decoded information bits as frozen bits to the first polar code with the generator matrix Gn 1 A 1 , the resulting code is a polar code of length n1 and code rate r2, where the information set of this polar code is obtained by 2n1 elements” (par 0067). Therefore Hong’947 teaches: “the second polar-encoded codeword corresponding to the second subset of the control information and the first subset of the control information”. Here, n1 and n2 corresponding to second and first polar-encoded codeword respectively, r2n2 and r1n1 corresponding to second and first subset of the information bits. 
Therefore, the cited references teach the claimed limitations of claim 16 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claims 40, 50 and 52 that recite similar features as claim 16.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 13-15, 25-33, 37-39, 49, 51 and 53  are rejected under 35 U.S.C. 103 as being unpatentable over Pan’655 in view of Ionita et al (US20150091742A1).

Regarding claim 1 (Original), Pan’655 discloses a method for wireless communication (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), comprising:  
2generating a first control information segmentation based at least in part on a 3first subset of control information (see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124. Noted: a 3subset of control information corresponding to control information group when same or different control information type with the same or similar priority sorted into one group, par 0101, 0123 and 0164);  
4generating a second control information segmentation based at least in part on 5jointly encoding the first subset of the control information and a second subset of the control see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are into one group to jointly code control information from different information type,  abstract, par 0123-0124. Noted 1: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same or different control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164. Noted 2: a 3subset of control information corresponding to control information group when same or different control information type with the same or similar priority sorted into one group, par 0101, 0123 and 0164);  
7polar encoding control information segmentations to generate 8codewords (see, Fig. 7, grouped control messages sent to Polar encoder for joint coding, transmitter may determine to encode control messages with multiple parallel segments for concatenated PC polar codes, par 0129, 0188. Noted: fig. 4 shows concatenated PC polar code 400 with 2 parallel segments, fig. 20 step 2014 shows each segment encode/decoded in parallel by concatenated PC polar codes, par 0177;  length-8 polar code combines with length-4 polar code, par 0155); and  
10transmitting the first codeword and the second codeword (see, transmits jointly encoded and prioritized control informations, par 0100, 0109).
Pan’655 discloses all the claim limitations but fails to explicitly teach: 7polar encoding the first control information segmentation to generate a first 8codeword and the second control information segmentation to generate a second codeword.

However Ionita’742 from the same field of endeavor (see,  Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) see, Fig. 3, 5 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, feedback information included in the info bits and fig.3 shows info bits 1 and info bits 2 (info bits including control information), par 0038 and 0040. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of MLC polar codes as taught by Ionita’742 into the priority-based polar coding method of Pan’655. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).

Regarding claim 2 (Original), Pan’655 discloses the method of claim 1 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), further comprising:  2allocating the control information into the first subset and the second subset 3based at least in part on priority (see, Fig. 6, sorted control information may be grouped into Q groups including first and second group based on priority, abstract and par 0123).

Regarding claim 3 (Original), Pan’655 discloses the method of claim 1 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein jointly encoding the first subset of the 2control information and the second subset of the control information (see, Fig. 7, grouped control messages sent to Polar encoder for joint coding, par 0129) comprises:  
see, Fig. 9, CRC may be added to all control messages separately, jointly, or a combination of both,  CRC may be added to each control information group, par 0133).

Regarding claim 4 (Original), Pan’655 discloses the method of claim 3 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), 
3loading a plurality of frozen bits (see, frozen set, par 0092), bits of the EDC (see, parity check and/or CRC check bits, par 0096), bits of the first subset of the 4control information, and bits of the second subset of the control information (see, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124) into respective 5sub-channels of a polar code based at least in part on a reliability order of the sub-channels (see, Fig. 3, frozen set, Parity Check (PC) frozen set for parity check and/or CRC check with information set as input for polar encoder, information bits assigned to the K best bit channels and frozen bits assigned to worst bit channels as shown in fig.3, bit channels ranked based on reliability, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0092-0094, 0096, 0123-0124, 0129).
Pan’655 discloses all the claim limitations but fails to explicitly teach: 7 wherein polar encoding the second control 2information segmentation to generate the second codeword further comprises.

see, Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses: wherein polar encoding the second control 2information segmentation to generate the second codeword (see, Fig. 3 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, par 0038. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract) further comprises.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of MLC polar codes as taught by Ionita’742 into the priority-based polar coding method of Pan’655. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).

Regarding claim 5 (Currently Amended), Pan’655 discloses the method of claim 1 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  
2 the second control information segmentation comprises bits of an error detection code (EDC), bits 3of the first subset of the control information, and bits of the second subset of the control information (see, Fig. 9, control messages 902 may be multiplexed and then grouped into multiple control information groups, a control information group may be a collection and/or a group of instances of control information and bit fields of the same or different control information type, short CRC with X bits added to each control information group, par 0133. Noted: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164).

Regarding claim 6 (Original), Pan’655 discloses the method of claim 3 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  WO 2018/201753PCT/CN2018/072202 60 
12the second control information segmentation comprises bits of the EDC and 3bits of the second subset of the control information (see, Fig. 9, control messages 902 may be multiplexed and then grouped into multiple control information groups, a control information group may be a group of instances of control information of the same or different control information type, short CRC with X bits added to each control information group, par 0133. Noted: a subset of the control information corresponding to a group of instances of control information of the same or different control information type, par 0133; control information sorted into PMI + CQI group and RI group based on priority as shown in fig. 9, par 0134).

Regarding claim 7 (Original), Pan’655 discloses the method of claim 1 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein generating the first control 2information segmentation (see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124) further comprises:  
3determining an error detection code (EDC) based at least in part on the first 4subset of the control information (see, CRC be added to each control information group, par 0133. Noted: first 4subset of the control information corresponding to a group of instances of control 

Regarding claim 8 (Original), Pan’655 discloses the method of claim 7 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032),  
3loading a plurality of frozen bits (see, frozen set, par 0092), bits of the EDC (see, parity check and/or CRC check bits, par 0096), and bits of the first subset of 4the control information (see, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124) into respective sub-channels of a polar code based at least in part on a 5reliability order of the sub-channels (see, Fig. 3, frozen set, Parity Check (PC) frozen set (for parity check and/or CRC check) with information set as input for polar encoder, information bits assigned to the K best bit channels and frozen bits assigned to worst bit channels as shown in fig.3, bit channels ranked based on reliability, control information sorted into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0092-0094, 0096, 0123-0124, 0129).
Pan’655 discloses all the claim limitations but fails to explicitly teach: 7 wherein polar encoding the first control 2information segmentation to generate the first codeword comprises.
However Ionita’742 from the same field of endeavor (see, Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses: wherein polar encoding the first control 2information segmentation to generate the first codeword (see, Fig. 3 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, par 0038. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract) comprises.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of MLC polar codes as taught by Ionita’742 into the priority-based polar coding method of Pan’655. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).

Regarding claim 9 (Original), Pan’655 discloses the method of claim 7 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  
2the first control information segmentation comprises bits of the EDC and bits 3of the first subset of the control information (see, Fig. 9, short CRC with control information group of PMI + CQI, par 0133. Noted: control information sorted into PMI + CQI group and RI group based on priority as shown in fig. 9, par 0134).

Regarding claim 13 (Original), Pan’655 discloses the method of claim 1 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), further comprising:  
2determining a first error detection code (EDC) based at least in part on the first 3subset of the control information and the second subset of the control information (see, CRC may be added to each control information group, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124. Noted: different control information type with similar priority into one group, then control information types which priority belong to first control information group could partially merge into second group as shown in fig 7 step 702 control information multiplexing before grouped by prioritize, par 0128); and  
4determining a second error detection code (EDC) based at least in part on the 5first subset of the control information (see, CRC may be added to each control information group, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124, 0133), wherein a bit length of the first EDC differs from a bit 6length of the second EDC (Note, Error check bits may include a CRC, a short CRC with X bits such as 4-bit CRC, 8-bit CRC for X=4 and 8 respectively (X=0 may indicate that CRC is not attached), WTRU may selectively apply a CRC to the first and/or second control information group, par 0006, 0133-0134).

Regarding claim 14 (Original), Pan’655 discloses the method of claim 1 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  
2the first subset of the control information includes one or more of 3acknowledgement data, rank index data, precode matrix index data, or any combination 4thereof (see, multiple control information such as RI, PMI, HARQ ACK/NACK etc, different types may have different priorities, control information groups and/or bit level control information groups may be mapped according to their priority, par 0130).

Regarding claim 15 (Original), Pan’655 discloses the method of claim 1 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  
see, multiple control information such as channel quality indicator (CQI), different types may have different priorities, control information groups and/or bit level control information groups may be mapped according to their priority, par 0130).

Regarding claim 25 (Original), Pan’655 discloses an apparatus for wireless communication (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), comprising:  
2a processor (see, Fig. 1B, processor 118, par 0046);  
3memory in electronic communication with the processor (see, Fig. 1B, memory 130 coupled with processor 118, par 0046); and  
4instructions stored in the memory, wherein the instructions are executable by 5the processor to (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198):  
6generate a first control information segmentation based at least in part 7on a first subset of control information (see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124. Noted: a 3subset of control information corresponding to control information group when same or different control information type with the same or similar priority sorted into one group, par 0101, 0123 and 0164);  
8generate a second control information segmentation based at least in 9part on jointly encoding the first subset of the control information (see, a 3subset of control information corresponding to control information group when same or different control information type with the same or similar priority sorted into one group, par 0101, 0123 and 0164) and see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are into one group to jointly code control information from different information type, abstract, par 0123-0124. Noted 1: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same or different control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164);  
7polar encode control information segmentations to generate 8codewords (see, Fig. 7, grouped control messages sent to Polar encoder for joint coding, transmitter may determine to encode control messages with multiple parallel segments for concatenated PC polar codes, par 0129, 0188. Noted: fig. 4 shows concatenated PC polar code 400 with 2 parallel segments, fig. 20 step 2014 shows each segment encode/decoded in parallel by concatenated PC polar codes, par 0177;  length-8 polar code combines with length-4 polar code, par 0155); and  
14transmit the first codeword and the second codeword (see, transmits jointly encoded and prioritized control informations, par 0100, 0109).

Pan’655 discloses all the claim limitations but fails to explicitly teach: 7polar encode the first control information segmentation to generate a first 8codeword and the second control information segmentation to generate a second codeword.
However Ionita’742 from the same field of endeavor (see,  Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses:  polar encode the first control information segmentation to generate a first 8codeword and the second control information segmentation to generate a second codeword (see, Fig. 3, 5 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, feedback information included in the info bits and fig.3 shows info bits 1 and info bits 2 (info bits including control information), par 0038 and 0040. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of MLC polar codes as taught by Ionita’742 into the apparatus of priority-based polar coding of Pan’655. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).

Regarding claim 26 (Original), Pan’655 discloses the apparatus of claim 25 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions are further 2executable by the processor to (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198):  
3allocate the control information into the first subset and the second subset 4based at least in part on priority (see, Fig. 6, sorted control information may be grouped into Q groups including first and second group based on priority, abstract and par 0123).

Regarding claim 27 (Original), Pan’655 discloses the apparatus of claim 25 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198) to jointly encode the see, Fig. 7, grouped control messages sent to Polar encoder for joint coding, par 0129) comprise instructions executable by the processor to:  
4determine an error detection code (EDC) based at least in part on the first 5subset of the control information and the second subset of the control information (see, Fig. 9, CRC may be added to all control messages separately, jointly, or a combination of both,  CRC may be added to each control information group, par 0133).

Regarding claim 28 (Original), Pan’655 discloses the apparatus of claim 27 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the processor (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198) comprise instructions executable by the processor to:  WO 2018/201753PCT/CN2018/072202 65 
3load a plurality of frozen bits (see, frozen set, par 0092), bits of the EDC (see, parity check and/or CRC check bits, par 0096), bits of the first subset of the 4control information, and bits of the second subset of the control information (see, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124) into respective 5sub-channels of a polar code based at least in part on a reliability order of the sub-channels (see, Fig. 3, frozen set, Parity Check (PC) frozen set for parity check and/or CRC check with information set as input for polar encoder, information bits assigned to the K best bit channels and frozen bits assigned to worst bit channels as shown in fig.3, bit channels ranked based on reliability, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0092-0094, 0096, 0123-0124, 0129).
Pan’655 discloses all the claim limitations but fails to explicitly teach: 7 polar encode the second control 2information segmentation to generate the second codeword.

However Ionita’742 from the same field of endeavor (see, Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses: polar encode the second control information segmentation to generate the second codeword (see, Fig. 3 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, par 0038. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of MLC polar codes as taught by Ionita’742 into the apparatus of priority-based polar coding of Pan’655. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).

Regarding claim 29 (Currently Amended), Pan’655 discloses the apparatus of claim 25 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  
2 the second control information segmentation comprises bits of an error detection code (EDC), bits 3of the first subset of the control information, and bits of the second subset of the control information (see, Fig. 9, control messages 902 may be multiplexed and then grouped into multiple control information groups, a control information group may be a collection and/or a group of instances of control information and bit fields of the same or different control information type, short CRC with X bits added to each control information group, par 0133. Noted: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164).

Regarding claim 30 (Original), Pan’655 discloses the apparatus of claim 27 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  WO 2018/201753PCT/CN2018/072202 60 
12the second control information segmentation comprises bits of the EDC and 3bits of the second subset of the control information (see, Fig. 9, control messages 902 may be multiplexed and then grouped into multiple control information groups, a control information group may be a group of instances of control information of the same or different control information type, short CRC with X bits added to each control information group, par 0133. Noted: a subset of the control information corresponding to a group of instances of control information of the same or different control information type, par 0133; control information sorted into PMI + CQI group and RI group based on priority as shown in fig. 9, par 0134).

Regarding claim 31 (Original), Pan’655 discloses the apparatus of claim 25 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198) to generate the first control 2information segmentation (see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124) comprise instructions 3executable by the processor to:  
3 determine an error detection code (EDC) based at least in part on the first 4subset of the control information (see, CRC be added to each control information group, par 0133. Noted: first 4subset of the control information corresponding to a group of instances of control information of the same or different control information type, par 0133; control information sorted into PMI + CQI group and RI group based on priority as shown in fig. 9, par 0134).


Regarding claim 32 (Original), Pan’655 discloses the apparatus of claim 31 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032),
wherein the instructions executable by the 2processor (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198) comprise instructions executable by the processor to:  
3 load a plurality of frozen bits (see, frozen set, par 0092), bits of the EDC (see, parity check and/or CRC check bits, par 0096), and bits of the first subset of 4the control information (see, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124) into respective sub-channels of a polar code based at least in part on a 5reliability order of the sub-channels (see, Fig. 3, frozen set, Parity Check (PC) frozen set (for parity check and/or CRC check) with information set as input for polar encoder, information bits assigned to the K best bit channels and frozen bits assigned to worst bit channels as shown in fig.3, bit channels ranked based on reliability, control information sorted into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0092-0094, 0096, 0123-0124, 0129).
Pan’655 discloses all the claim limitations but fails to explicitly teach: 7 polar encode the first control 2information segmentation to generate the first codeword.

However Ionita’742 from the same field of endeavor (see, Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses: polar encode the first control 2information segmentation to generate the first codeword (see, Fig. 3 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, par 0038. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of MLC polar codes as taught by Ionita’742 into the apparatus of priority-based polar coding of Pan’655. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).

Regarding claim 33 (Original), Pan’655 discloses the apparatus of claim 31 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  
see, Fig. 9, short CRC with control information group of PMI + CQI, par 0133. Noted: control information sorted into PMI + CQI group and RI group based on priority as shown in fig. 9, par 0134).

Regarding claim 37 (Original), Pan’655 discloses the apparatus of claim 25 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions are further 2executable by the processor (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198) to:  
2determine a first error detection code (EDC) based at least in part on the first 3subset of the control information and the second subset of the control information (see, CRC may be added to each control information group, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124. Noted: different control information type with similar priority into one group, then control information types which priority belong to first control information group could partially merge into second group as shown in fig 7 step 702 control information multiplexing before grouped by prioritize, par 0128); and  
4 determine a second error detection code (EDC) based at least in part on the 5first subset of the control information (see, CRC may be added to each control information group, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124, 0133), wherein a bit length of the first EDC differs from a bit 6length of the second EDC (Note, Error check bits may include a CRC, a short CRC with X bits such as 4-bit CRC, 8-bit CRC for X=4 and 8 respectively (X=0 may indicate that CRC is not attached), WTRU may selectively apply a CRC to the first and/or second control information group, par 0006, 0133-0134).

Regarding claim 38 (Original), Pan’655 discloses the apparatus of claim 25 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  
2the first subset of the control information includes one or more of 3acknowledgement data, rank index data, precode matrix index data, or any combination 4thereof (see, multiple control information such as RI, PMI, HARQ ACK/NACK etc, different types may have different priorities, control information groups and/or bit level control information groups may be mapped according to their priority, par 0130).

Regarding claim 39 (Original), Pan’655 discloses the apparatus of claim 25 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  
2the second subset of the control information includes channel quality indicator 3data (see, multiple control information such as channel quality indicator (CQI), different types may have different priorities, control information groups and/or bit level control information groups may be mapped according to their priority, par 0130).

Regarding claim 49 (Original), Pan’655 discloses an apparatus for wireless communication (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), comprising: 
means (see, Fig. 5, control information generation 502, par 0120) for generating a first control information segmentation based at least in part on a 3first subset of control see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124. Noted: a 3subset of control information corresponding to control information group when same or different control information type with the same or similar priority sorted into one group, par 0101, 0123 and 0164);  WO 2018/201753PCT/CN2018/072202 70 
4 means (see, Fig. 5, control information generation 502, par 0120) for generating a second control information segmentation based at least in part on 5jointly encoding the first subset of the control information and a second subset of the control 6information (see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are into one group to jointly code control information from different information type,  abstract, par 0123-0124. Noted 1: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same or different control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164. Noted 2: a 3subset of control information corresponding to control information group when same or different control information type with the same or similar priority sorted into one group, par 0101, 0123 and 0164);  
7means (Fig. 5, polar encoder 510, par 0120) for polar encoding control information segmentations to generate 8codewords (see, Fig. 7, grouped control messages sent to Polar encoder for joint coding, transmitter may determine to encode control messages with multiple parallel segments for concatenated PC polar codes, par 0129, 0188. Noted: fig. 4 shows concatenated PC polar code 400 with 2 parallel segments, fig. 20 step 2014 shows each segment encode/decoded in parallel by concatenated PC polar codes, par 0177;  length-8 polar code combines with length-4 polar code, par 0155)
see, fig. 1B, transceiver 120, a transmit/receive element 122, par 0046) for 10transmitting the first codeword and the second codeword (see, transmits jointly encoded and prioritized control informations, par 0100, 0109).
Pan’655 discloses all the claim limitations but fails to explicitly teach: 7polar encoding the first control information segmentation to generate a first 8codeword and the second control information segmentation to generate a second codeword.

However Ionita’742 from the same field of endeavor (see,  Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses:  polar encoding the first control information segmentation to generate a first 8codeword and the second control information segmentation to generate a second codeword (see, Fig. 3, 5 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, feedback information included in the info bits and fig.3 shows info bits 1 and info bits 2 (info bits including control information), par 0038 and 0040. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of MLC polar codes as taught by Ionita’742 into the apparatus of priority-based polar coding of Pan’655. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).

Regarding claim 51 (Original), Pan’655 discloses a non-transitory computer readable medium storing code for wireless 2communication at a transmitter (see, Fig. 1A-1B, computer-readable medium storing computer program in WTRU 102 with priority-based channel coding for control information in wireless communications systems 100, abstract, par 0004, 0032 and 0046), the code comprising instructions executable to (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198):  
6generate a first control information segmentation based at least in part 7on a first subset of control information (see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124. Noted: a 3subset of control information corresponding to control information group when same or different control information type with the same or similar priority sorted into one group, par 0101, 0123 and 0164);  
8generate a second control information segmentation based at least in 9part on jointly encoding the first subset of the control information (see, a 3subset of control information corresponding to control information group when same or different control information type with the same or similar priority sorted into one group, par 0101, 0123 and 0164) and a second subset of the 10control information (see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are into one group to jointly code control information from different information type, abstract, par 0123-0124. Noted 1: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same or different control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164);  
7polar encode control information segmentations to generate 8codewords (see, Fig. 7, grouped control messages sent to Polar encoder for joint coding, transmitter may determine to encode control messages with multiple parallel segments for concatenated PC polar codes, par 0129, 0188. Noted: fig. 4 shows concatenated PC polar code 400 with 2 parallel segments, fig. 20 step 2014 shows each segment encode/decoded in parallel by concatenated PC polar codes, par 0177;  length-8 polar code combines with length-4 polar code, par 0155); and  
14transmit the first codeword and the second codeword (see, transmits jointly encoded and prioritized control informations, par 0100, 0109).
Pan’655 discloses all the claim limitations but fails to explicitly teach: 7polar encode the first control information segmentation to generate a first 8codeword and the second control information segmentation to generate a second codeword.

However Ionita’742 from the same field of endeavor (see,  Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses:  polar encode the first control information segmentation to generate a first 8codeword and the second control information segmentation to generate a second codeword (see, Fig. 3, 5 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, feedback information included in the info bits and fig.3 shows info bits 1 and info bits 2 (info bits including control information), par 0038 and 0040. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer readable medium of MLC polar codes as taught by Ionita’742 into the non-transitory computer readable medium of priority-based polar par 0042-0043).

Regarding claim 53 (New), Pan’655 discloses the method of claim 3 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the EDC comprises cyclic redundancy check (CRC) bits (see, CRC-Aided SCL polar coding, par 0091).


Claims 10-12 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Pan’655 in view of Ionita’742 as applied to claims 1 and 25 above, and further in view of LI et al: "A RM-Polar Codes", 21 July 2014 (2014-07-21), XP055270196, Retrieved from https://arxiv.org/ftp/arxiv/papers/1407/1407.5483.pdf and date confirmed from https://arxiv.org/abs/1407.5483v1.

Regarding claim 10 (Original), Pan’655 modified by Ionita’742 discloses the method of claim 1 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), further comprising.
The combination of Pan’655 and Ionita’742 discloses all the claim limitations but fails to explicitly teach: 2generating a hybrid Reed-Muller Polar (RM-Polar) code based at least in part 3on the first subset of the control information, wherein the first control information 4segmentation comprises bits of the RM-Polar code.
However Li from the same field of endeavor (see,  propose a hybrid codes called “RM-Polar” code, Introduction) discloses:  generating a hybrid Reed-Muller Polar (RM-Polar) code based at least in part 3on the first subset of the control information (see, hybrid “RM-Polar” codes constructed by combining the code constructions of Reed-Muller codes and Polar codes with information bits as input, page 1 left col first par to third par. Noted: information bits could include control information), wherein the first control information 4segmentation comprises bits of the RM-Polar code (see, only selected from 1486 information bits of the RM code (2048,1486)  before processed by polar code, page 1 right column 2nd par. Noted: information bits could include control information).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of RM-Polar code as taught by Li into the method of priority-based polar coding of Pan’655 modified by Ionita’742. The motivation would have been to achieve much better error-rate performance than Polar codes (Introduction).

Regarding claim 11 (Original), Pan’655 discloses the method of claim 10 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032).
Pan’655 discloses all the claim limitations but fails to explicitly teach: wherein polar encoding the first control 2information segmentation to generate the first codeword comprises: 3loading a plurality of frozen bits and the bits of the RM-Polar code into 4respective sub-channels of a polar code based at least in part on a reliability order of the sub- 5channels.

However Ionita’742 from the same field of endeavor (see,  Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses: wherein polar encoding the first control 2information segmentation to generate the first codeword (see, Fig. 3 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, par 0038. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract) comprises.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of MLC polar codes as taught by Ionita’742 into the priority-based polar coding method of Pan’655. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).
The combination of Pan’655 and Ionita’742 discloses all the claim limitations but fails to explicitly teach:  3loading a plurality of frozen bits and the bits of the RM-Polar code into 4respective sub-channels of a polar code based at least in part on a reliability order of the sub- 5channels.

However Li from the same field of endeavor (see,  propose a hybrid codes called “RM-Polar” code, Introduction) discloses:  loading a plurality of frozen bits and the bits of the RM-Polar code into 4respective sub-channels of a polar code based at least in part on a reliability order of the sub- 5channels (see, K bits with the smallest Bhattacharyya parameters are selected as information bits, and the rest bits are selected as frozen bits, page 1 left column. Noted: implied loading information bits according to reliability order of the sub-channels due to selection of smallest Bhattacharyya parameters).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of RM-Polar code as taught by Li into the method of priority-based polar coding of Pan’655 modified by Ionita’742. The motivation would have been to achieve much better error-rate performance than Polar codes (Introduction).

Regarding claim 12 (Original), Pan’655 modified by Ionita’742discloses the method of claim 10 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032).
The combination of Pan’655 and Ionita’742 discloses all the claim limitations but fails to explicitly teach: 
wherein generating the RM-Polar code 2comprises:  
3obtaining a generator matrix based at least in part on a coded block size;  
4determining a hamming distance such that a number of rows of the generator 5matrix with a weight exceeding the hamming distance at least is the same as a number of bits 6 of the first subset of the control information;  WO 2018/201753PCT/CN2018/072202 61 
7selecting a subset of the rows of the generator matrix based at least in part on a 8reliability of each sub-channel of a plurality of sub-channels of a polar code; and  
9mapping the first subset of the control information to the selected subset of the 10rows.

However Li from the same field of endeavor (see,  propose a hybrid codes called “RM-Polar” code, Introduction) discloses:  
wherein generating the RM-Polar code (see, hybrid “RM-Polar” codes constructed by combining the code constructions of Reed-Muller codes and Polar codes, page 1 left col first par to third par) 2comprises:  
3obtaining a generator matrix based at least in part on a coded block size (see, construct a new RM-Polar code (N, K) by remove the bits with row-weights equal to or less than 16 which is the minimum Hamming distance of the Polar code, and then select K = 1024 bits with the smallest Bhattacharyya parameters from the remaining bits before applying polar code, Page 1 right col first par to 2nd par. Noted: N is the code block size);  
see, minimum Hamming distance is d=2m-r for RM code (N,K), choose N and r in such way that RM code has a minimum Hamming distance and information bits of this RM code are with row-weights equal to or larger than this minimum Hamming distance, Page 1 right col first par);  WO 2018/201753PCT/CN2018/072202 61 
7selecting a subset of the rows of the generator matrix based at least in part on a 8reliability of each sub-channel of a plurality of sub-channels of a polar code (see, select K = 1024 bits with the smallest Bhattacharyya parameters from the remaining bits, the information bits of our newly designed RM-Polar code (2048,1024) are a subset of the information bits of the RM code (2048,1486), page 2 right column 3rd par. Noted: implied loading information bits according to reliability order of the sub-channels due to the selection of smallest Bhattacharyya parameters); and  
9mapping the first subset of the control information to the selected subset of the 10rows (see, Fig. 1, first 1024 bits of the most-left part are with the smallest Bhattacharyya parameters and are selected as information bits, page 2 right column 2nd par).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of RM-Polar code as taught by Li into the method of priority-based polar coding of Pan’655 modified by Ionita’742. The motivation would have been to achieve much better error-rate performance than Polar codes (Introduction).

Regarding claim 34 (Original), Pan’655 discloses the apparatus of claim 25 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions are see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198).  
The combination of Pan’655 and Ionita’742 discloses all the claim limitations but fails to explicitly teach: 2 generate a hybrid Reed-Muller Polar (RM-Polar) code based at least in part 3on the first subset of the control information, wherein the first control information 4segmentation comprises bits of the RM-Polar code.

However Li from the same field of endeavor (see,  propose a hybrid codes called “RM-Polar” code, Introduction) discloses:  generate a hybrid Reed-Muller Polar (RM-Polar) code based at least in part 3on the first subset of the control information (see, hybrid “RM-Polar” codes constructed by combining the code constructions of Reed-Muller codes and Polar codes with information bits as input, page 1 left col first par to third par. Noted: information bits could include control information), wherein the first control information 4segmentation comprises bits of the RM-Polar code (see, only selected from 1486 information bits of the RM code (2048,1486)  before processed by polar code, page 1 right column 2nd par. Noted: information bits could include control information).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of RM-Polar code as taught by Li into the apparatus of priority-based polar coding of Pan’655 modified by Ionita’742. The motivation would have been to achieve much better error-rate performance than Polar codes (Introduction).

Regarding claim 35 (Original), Pan’655 discloses the apparatus of claim 34 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198) comprise instructions executable by the processor to.  
Pan’655 discloses all the claim limitations but fails to explicitly teach: polar encode the first control 2information segmentation to generate the first codeword,3 load a plurality of frozen bits and the bits of the RM-Polar code into 4respective sub-channels of a polar code based at least in part on a reliability order of the sub-5channels.
However Ionita’742 from the same field of endeavor (see,  Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses: polar encode the first control 2information segmentation to generate the first codeword (see, Fig. 3 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, par 0038. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of MLC polar codes as taught by Ionita’742 into the apparatus of priority-based polar coding of Pan’655. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).
The combination of Pan’655 and Ionita’742 discloses all the claim limitations but fails to explicitly teach:  3 load a plurality of frozen bits and the bits of the RM-Polar code into 4respective sub-channels of a polar code based at least in part on a reliability order of the sub-5channels.

However Li from the same field of endeavor (see,  propose a hybrid codes called “RM-Polar” code, Introduction) discloses: load a plurality of frozen bits and the bits of the RM-see, K bits with the smallest Bhattacharyya parameters are selected as information bits, and the rest bits are selected as frozen bits, page 1 left column. Noted: implied loading information bits according to reliability order of the sub-channels due to selection of smallest Bhattacharyya parameters).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of RM-Polar code as taught by Li into the apparatus of priority-based polar coding of Pan’655 modified by Ionita’742. The motivation would have been to achieve much better error-rate performance than Polar codes (Introduction).

Regarding claim 36 (Original), Pan’655 discloses the apparatus of claim 34 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198) comprise instructions executable by the processor to.  
The combination of Pan’655 and Ionita’742 discloses all the claim limitations but fails to explicitly teach: 
generate the RM-Polar code2:  
3obtain a generator matrix based at least in part on a coded block size;  
4determine a hamming distance such that a number of rows of the generator 5matrix with a weight exceeding the hamming distance at least is the same as a number of bits of the first subset of the control information;  WO 2018/201753PCT/CN2018/072202 61 
7select a subset of the rows of the generator matrix based at least in part on a 8reliability of each sub-channel of a plurality of sub-channels of a polar code; and  


However Li from the same field of endeavor (see,  propose a hybrid codes called “RM-Polar” code, Introduction) discloses:  
generate the RM-Polar code (see, hybrid “RM-Polar” codes constructed by combining the code constructions of Reed-Muller codes and Polar codes, page 1 left col first par to third par) 2:  
3 obtain a generator matrix based at least in part on a coded block size (see, construct a new RM-Polar code (N, K) by remove the bits with row-weights equal to or less than 16 which is the minimum Hamming distance of the Polar code, and then select K = 1024 bits with the smallest Bhattacharyya parameters from the remaining bits before applying polar code, Page 1 right col first par to 2nd par. Noted: N is the code block size);  
4 determine a hamming distance such that a number of rows of the generator 5matrix with a weight exceeding the hamming distance at least is the same as a number of bits of the first subset of the control information (see, minimum Hamming distance is d=2m-r for RM code (N,K), choose N and r in such way that RM code has a minimum Hamming distance and information bits of this RM code are with row-weights equal to or larger than this minimum Hamming distance, Page 1 right col first par);  WO 2018/201753PCT/CN2018/072202 61 
7 select a subset of the rows of the generator matrix based at least in part on a 8reliability of each sub-channel of a plurality of sub-channels of a polar code (see, select K = 1024 bits with the smallest Bhattacharyya parameters from the remaining bits, the information bits of our newly designed RM-Polar code (2048,1024) are a subset of the information bits of the RM code (2048,1486), page 2 right column 3rd par. Noted: implied loading information bits according to reliability order of the sub-channels due to the selection of smallest Bhattacharyya parameters); and  
see, Fig. 1, first 1024 bits of the most-left part are with the smallest Bhattacharyya parameters and are selected as information bits, page 2 right column 2nd par).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of RM-Polar code as taught by Li into the apparatus of priority-based polar coding of Pan’655 modified by Ionita’742. The motivation would have been to achieve much better error-rate performance than Polar codes (Introduction).


Claims 16-18, 23, 40-42, 47, 50, 52 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Pan’655 in view of Hong et al (US 20170047947 A1).

Regarding claim 16 (Currently Amended), Pan’655 discloses a method for wireless communication (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), comprising: 
determining a first bit sequence corresponding to a first subset of control 3information based at least in part on decoding a first polar-encoded codeword (see, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124);  
4determining an error detection code (EDC) and a second bit sequence 5corresponding to a second subset of the control information based at least in part on decoding 6a second polar-encoded codeword (see, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124 and 0140. Noted: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same or different control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164. Noted further: multiple codewords, par 0140);  
7performing error detection on the first bit sequence and the second bit 8sequence based at least in part on the determined EDC (see, base station performs decoding with Parity Check (PC) polar code and/or CRC-aided polar code after WTRU jointly attach the first CRC to the first and second bit level control information groups, par 0006, 0096-0097); and  
9outputting, based at least in part on the error detection, one of: a combination 10of the first bit sequence (see, first bit level control information group, par 0006) and the second bit sequence or a decoding error (see, base station decodes (i.e., to restore) the information after WTRU jointly attach the first CRC to the first and second bit level control information groups, par 0006 and 0117. Noted: decoder at the receiver may detect one or more errors using the PC(parity check) frozen bits and thus could indicate decoding error, par 0190).
Pan’655 discloses all the claim limitations but fails to explicitly teach: the second polar-encoded codeword corresponding to the second subset of the information and the first subset of the information.

see, fig. 1, a wireless communications system 10 including a transmit (TX) node 12 and a receive (RX) node 18, par 0038) discloses:  the second polar-encoded codeword corresponding to the second subset of the information and the first subset of the information (see, previously decoded information bits can be utilized as frozen bits for polar decoding for next iteration using SCL decoding (therefore codeword of second iteration using first codeword and thus second codeword including both first subset of the information inherited from first codeword and second subset of the information), par 0066-0067).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of rate-compatible polar codes as taught by Hong’947 into the method of priority-based polar coding of Pan’655. The motivation would have been to concatenate the coded bits output by the multiple polar encoders to provide the final coded bits or codeword (par 0065).


Regarding claim 17 (Original), Pan’655 discloses the method of claim 16 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein decoding the first polar-encoded 2codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) further comprises: 
determining a plurality of candidate paths (see, the paths that may be eliminated or survived, par 0096) through a code tree (Note, decoded bits involved in the PC(parity check) function over a PC-frozen sub-channel helps prune the list decoding tree, par 0096); 
Note, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096);  WO 2018/201753PCT/CN2018/072202 62 
5obtaining the first bit sequence and a second EDC from the selected candidate 6path (see, WTRU selectively apply a first CRC/Parity check to the first control information group, base station using concatenated PC polar code decoded codeword in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133); and  
7determining that the first bit sequence passes error detection based at least in 8part on the second EDC (see, cross-parity-check function and self-parity-check function used for the first and second segment of codeword in decoding, perform error checking for control MSB group and control LSB group separately, detect one or more errors using the PC frozen bits, par 0097, 0161 and 0190).

Regarding claim 18 (Original), Pan’655 discloses the method of claim 17 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein decoding the second polar-encoded 2codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) further comprises: 
successive cancellation list 4(SCL) decoding algorithm (see, Polar coding may include Successive Cancellation List (SCL) decoding and/or CRC-Aided SCL decoding, par 0091);
5determining a second plurality of candidate paths (see, the paths that may be eliminated or survived, par 0096)  through a second code tree 6based at least in part on the SCL decoding algorithm (Note, decoded bits involved in the PC(parity check) function over a PC-frozen sub-channel helps prune the list decoding tree using CRC-Aided SCL decoding, par 0091, 0096. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133);  
7selecting a second candidate path of the second plurality of candidate paths (see, only the paths that meet the PC (Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096. Noted, this rule applies to all decoding codeword);  8and 
9obtaining the first bit sequence, the second bit sequence, and the determined 10EDC from the second candidate path (see, WTRU may selectively apply a first CRC to the first and second control information group, base station using concatenated PC polar code decodes codeword in parallel and implies CRC decoded with second control information group through PC(Parity Check)-function with path survive the PC-function, par 0006, 0096-0097, 0133-0134).
Pan’655 discloses all the claim limitations but fails to explicitly teach: setting the first bit sequence as frozen bits in a successive cancellation list 4(SCL) decoding algorithm.

However Hong’947 from the same field of endeavor (see, fig. 1, a wireless communications system 10 including a transmit (TX) node 12 and a receive (RX) node 18, par 0038) discloses:  3setting the first bit sequence as frozen bits in a successive cancellation list 4(SCL) decoding algorithm (see, previously decoded information bits can be utilized as frozen bits for polar decoding for each iteration of the polar decoding after the first iteration using SCL decoding, par 0066-0067);  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of rate-compatible polar codes as taught by Hong’947 into the method of priority-based polar coding of Pan’655. The motivation would have been to concatenate the coded bits output by the multiple polar encoders to provide the final coded bits or codeword (par 0065).

Regarding claim 23 (Original), Pan’655 discloses the method of claim 16 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein decoding the first polar-encoded 2codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) further comprises: 3determining a plurality of candidate paths (see, the paths that may be eliminated or survived, par 0096) through a code tree (see, decoded bits involved in the PC(parity check) function over a PC-frozen sub-channel helps prune the list decoding tree, par 0096);  4selecting a candidate path of the plurality of candidate paths (see, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096); and  5obtaining the first bit sequence (see, first control information group, par 0133) from the selected candidate path (see, WTRU selectively apply a first CRC/Parity check to the first control information group, base station using concatenated PC polar code decoded codeword in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133).

Regarding claim 40 (Currently Amended), Pan’655 discloses an apparatus for wireless communication (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), comprising:  
12a processor (see, Fig. 1C, processor in eNobe configured to handle radio resource management, handover and scheduling via processor, par 0057-0058, 0198);  
3memory in electronic communication with the processor (see, computer-readable medium coupled with processor, par 0057-0058, 0198); and  
see, Fig. 1C, computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor, par 0057-0058, 0198):  
determine a first bit sequence corresponding to a first subset of control 3information based at least in part on decoding a first polar-encoded codeword (see, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124);  
4 determine an error detection code (EDC) and a second bit sequence 5corresponding to a second subset of the control information based at least in part on decoding 6a second polar-encoded codeword (see, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124 and 0140. Noted: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same or different control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164. Noted further: multiple codewords, par 0140);  
7 perform error detection on the first bit sequence and the second bit 8sequence based at least in part on the determined EDC (see, base station performs decoding with Parity Check (PC) polar code and/or CRC-aided polar code after WTRU jointly attach the first CRC to the first and second bit level control information groups, par 0006, 0096-0097); and  
9 output, based at least in part on the error detection, one of: a combination 10of the first bit sequence (see, first bit level control information group, par 0006) and the second bit sequence or a decoding error (see, base station decodes (i.e., to restore) the information after WTRU jointly attach the first CRC to the first and second bit level control information groups, par 0006 and 0117. Noted: decoder at the receiver may detect one or more errors using the PC(parity check) frozen bits and thus could indicate decoding error, par 0190).
Pan’655 discloses all the claim limitations but fails to explicitly teach: the second polar-encoded codeword corresponding to the second subset of the information and the first subset of the information.

However Hong’947 from the same field of endeavor (see, fig. 1, a wireless communications system 10 including a transmit (TX) node 12 and a receive (RX) node 18, par 0038) discloses:  the second polar-encoded codeword corresponding to the second subset of the information and the first subset of the information (see, previously decoded information bits can be utilized as frozen bits for polar decoding for next iteration using SCL decoding (therefore codeword of second iteration using first codeword and thus second codeword including both first subset of the information inherited from first codeword and second subset of the information), par 0066-0067).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of rate-compatible polar codes as taught by Hong’947 into the method of priority-based polar coding of Pan’655. The motivation would have been to par 0065).

Regarding claim 41 (Original), Pan’655 discloses the apparatus of claim 40 (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, Fig. 1C, computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor, par 0057-0058, 0198) to decode the first polar-encoded codeword  (see, Fig. 1C, computer program incorporated in a computer-readable medium for execution by a computer or processor to decode code word, par 0057-0058, 0091, 0095, 0198) comprise instructions executable by the 3processor to:  
determine a plurality of candidate paths (see, the paths that may be eliminated or survived, par 0096) through a code tree (Note, decoded bits involved in the PC(parity check) function over a PC-frozen sub-channel helps prune the list decoding tree, par 0096); 
select a candidate path of the plurality of candidate paths (Note, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096);  WO 2018/201753PCT/CN2018/072202 62 
5 obtain the first bit sequence and a second EDC from the selected candidate 6path (see, WTRU selectively apply a first CRC/Parity check to the first control information group, base station using concatenated PC polar code decoded codeword in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133); and  7 
determine that the first bit sequence passes error detection based at least in 8part on the second EDC (see, cross-parity-check function and self-parity-check function used for the first and second segment of codeword in decoding, perform error checking for control MSB group and control LSB group separately, detect one or more errors using the PC frozen bits, par 0097, 0161 and 0190).

Regarding claim 42 (Original), Pan’655 discloses the apparatus of claim 41 (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor to decode the second polar-encoded codeword (see, Fig. 1C, computer program incorporated in a computer-readable medium for execution by a computer or processor to decode code word, par 0057-0058, 0091, 0095, 0198) comprise instructions executable by the 3processor to:  
successive cancellation list 4(SCL) decoding algorithm (see, Polar coding may include Successive Cancellation List (SCL) decoding and/or CRC-Aided SCL decoding, par 0091);
5 determine a second plurality of candidate paths (see, the paths that may be eliminated or survived, par 0096) through a second code tree 6based at least in part on the SCL decoding algorithm (Note, decoded bits involved in the PC(parity check) function over a PC-frozen sub-channel helps prune the list decoding tree using CRC-Aided SCL decoding, par 0091, 0096. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133);  
7 select a second candidate path of the second plurality of candidate paths (see, only the paths that meet the PC (Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096. Noted, this rule applies to all decoding codeword);  8and 
9 obtain the first bit sequence, the second bit sequence, and the determined 10EDC from the second candidate path (see, WTRU may selectively apply a first CRC to the first and second control information group, base station using concatenated PC polar code decodes codeword in parallel and implies CRC decoded with second control information group through PC(Parity Check)-function with path survive the PC-function, par 0006, 0096-0097, 0133-0134).
Pan’655 discloses all the claim limitations but fails to explicitly teach: set the first bit sequence as frozen bits in a successive cancellation list 4(SCL) decoding algorithm.
However Hong’947 from the same field of endeavor (see, fig. 1, a wireless communications system 10 including a transmit (TX) node 12 and a receive (RX) node 18, par 0038) discloses:3 set the first bit sequence as frozen bits in a successive cancellation list 4(SCL) decoding algorithm (see, previously decoded information bits can be utilized as frozen bits for polar decoding for each iteration of the polar decoding after the first iteration using SCL decoding, par 0066-0067);  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of rate-compatible polar codes as taught by Hong’947 into the apparatus of priority-based polar coding of Pan’655. The motivation would have been to concatenate the coded bits output by the multiple polar encoders to provide the final coded bits or codeword (par 0065).

Regarding claim 47 (Original), Pan’655 discloses the apparatus of claim 40 (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, Fig. 1C, computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor, par 0057-0058, 0198) to decode the first polar-encoded codeword  (see, Fig. 1C, computer program incorporated in a computer-readable medium for execution by a computer or processor to decode code word, par 0057-0058, 0091, 0095, 0198) comprise instructions executable by the 3processor to:  
see, the paths that may be eliminated or survived, par 0096) through a code tree (see, decoded bits involved in the PC(parity check) function over a PC-frozen sub-channel helps prune the list decoding tree, par 0096);  4 select a candidate path of the plurality of candidate paths (see, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096); and  5 
obtain the first bit sequence (see, first control information group, par 0133) from the selected candidate path (see, WTRU selectively apply a first CRC/Parity check to the first control information group, base station using concatenated PC polar code decoded codeword in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133).

Regarding claim 50 (Currently Amended), Pan’655 discloses an apparatus for wireless communication (see, Fig. 1A and 1C, base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), comprising:  
means (see, Fig. 1C, eNobe configured to handle radio resource management, handover and scheduling via processor, par 0057-0058, 0198) for determining a first bit sequence corresponding to a first subset of 3control information based at least in part on decoding a first polar-encoded codeword (see, Fig. 6, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124);  
4means (see, Fig. 1C, eNobe configured to handle radio resource management, handover and scheduling via processor, par 0057-0058, 0198) for determining an error see, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124 and 0140. Noted: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same or different control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164. Noted further: multiple codewords, par 0140);  
7 means (see, Fig. 1C, eNobe configured to handle radio resource management, handover and scheduling via processor, par 0057-0058, 0198) for performing error detection on the first bit sequence and the second 8bit sequence based at least in part on the determined EDC (see, base station performs decoding with Parity Check (PC) polar code and/or CRC-aided polar code after WTRU jointly attach the first CRC to the first and second bit level control information groups, par 0006, 0096-0097); and  
means (see, Fig. 1C, transceivers and MIMO in eNobe, par 0057) for 9outputting, based at least in part on the error detection, one of: a combination 10of the first bit sequence (see, first bit level control information group, par 0006) and the second bit sequence or a decoding error (see, base station decodes (i.e., to restore) the information after WTRU jointly attach the first CRC to the first and second bit level control information groups, par 0006 and 0117. Noted: decoder at the receiver may detect one or more errors using the PC(parity check) frozen bits and thus could indicate decoding error, par 0190).
the second polar-encoded codeword corresponding to the second subset of the information and the first subset of the information.

However Hong’947 from the same field of endeavor (see, fig. 1, a wireless communications system 10 including a transmit (TX) node 12 and a receive (RX) node 18, par 0038) discloses:  the second polar-encoded codeword corresponding to the second subset of the information and the first subset of the information (see, previously decoded information bits can be utilized as frozen bits for polar decoding for next iteration using SCL decoding (therefore codeword of second iteration using first codeword and thus second codeword including both first subset of the information inherited from first codeword and second subset of the information), par 0066-0067).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of rate-compatible polar codes as taught by Hong’947 into the method of priority-based polar coding of Pan’655. The motivation would have been to concatenate the coded bits output by the multiple polar encoders to provide the final coded bits or codeword (par 0065).


Regarding claim 52 (Currently Amended), Pan’655 discloses a non-transitory computer readable medium storing code for wireless 2communication at a receiver (see, Fig. 1A and 1C,  computer-readable medium storing computer program in base station 100 with priority-based channel coding for control information in wireless communications systems, abstract, par 0004, 0032 , 0057-0058 and 0198), the code comprising instructions executable to (see, Fig. 1C, computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor, par 0057-0058, 0198): 
determine a first bit sequence corresponding to a first subset of control 3information based at least in part on decoding a first polar-encoded codeword (see, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124);  
4 determine an error detection code (EDC) and a second bit sequence 5corresponding to a second subset of the control information based at least in part on decoding 6a second polar-encoded codeword (see, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124 and 0140. Noted: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same or different control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164. Noted further: multiple codewords, par 0140);  
7 perform error detection on the first bit sequence and the second bit 8sequence based at least in part on the determined EDC (see, base station performs decoding with Parity Check (PC) polar code and/or CRC-aided polar code after WTRU jointly attach the first CRC to the first and second bit level control information groups, par 0006, 0096-0097); and  
see, first bit level control information group, par 0006) and the second bit sequence or a decoding error (see, base station decodes (i.e., to restore) the information after WTRU jointly attach the first CRC to the first and second bit level control information groups, par 0006 and 0117. Noted: decoder at the receiver may detect one or more errors using the PC(parity check) frozen bits and thus could indicate decoding error, par 0190).
Pan’655 discloses all the claim limitations but fails to explicitly teach: the second polar-encoded codeword corresponding to the second subset of the information and the first subset of the information.

However Hong’947 from the same field of endeavor (see, fig. 1, a wireless communications system 10 including a transmit (TX) node 12 and a receive (RX) node 18, par 0038) discloses:  the second polar-encoded codeword corresponding to the second subset of the information and the first subset of the information (see, previously decoded information bits can be utilized as frozen bits for polar decoding for next iteration using SCL decoding (therefore codeword of second iteration using first codeword and thus second codeword including both first subset of the information inherited from first codeword and second subset of the information), par 0066-0067).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement non-transitory computer readable medium of rate-compatible polar codes as taught by Hong’947 into the method of priority-based polar coding of Pan’655. The motivation would have been to concatenate the coded bits output by the multiple polar encoders to provide the final coded bits or codeword (par 0065).

Regarding claim 55 (New), Pan’655 discloses the method of claim 16 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the EDC comprises cyclic redundancy check (CRC) bits (see, CRC-Aided SCL polar coding, par 0091).

Claims 19 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Pan’655 in view of Hong’947 as applied to claim 18 and 42 above, and further in view of Wang et al (US 20200076534 A1, Foreign Priority Date: Mar 1, 2017).

Regarding claim 19 (Original), Pan’655 discloses the method of claim 18 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein decoding the second polar-encoded 2codeword (see, Decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) further comprises:  
3calculating an EDC based at least in part on the first bit sequence and the 4second bit sequence (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided polar code performed in decoding, par 0006, 0096-0097). 
The combination of Pan’655 and Hong’947 discloses all the claim limitations but fails to explicitly teach: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC.

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: wherein performing the error see, Fig. 4,  polar decoding error detector for decoding in an SCL decoding algorithm sequentially and jointly performs CRC error detecting by comparing first and second sequences after decoding with first and second check sequence over a candidate path after decoding, output the information sequence corresponding to the candidate path as a decoding result if they are identical, par 0229).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of polar code encoding and decoding as taught by Wang’534 into the method of priority-based polar coding of Pan’655 modified by Hong’947. The motivation would have been to perform error detection by using the first sequence and the second sequence jointly (par 0229).

Regarding claim 43 (Original), Pan’655 discloses the apparatus of claim 42 (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor to decode the second polar-encoded codeword (see, Fig. 1C, computer program incorporated in a computer-readable medium for execution by a computer or processor to decode code word, par 0057-0058, 0091, 0095, 0198) comprise instructions executable by the 3processor to:  
3calculate an EDC based at least in part on the first bit sequence and the 4second bit sequence (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided polar code performed in decoding, par 0006, 0096-0097). 

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC (see, Fig. 4,  polar decoding error detector for decoding in an SCL decoding algorithm sequentially and jointly performs CRC error detecting by comparing first and second sequences after decoding with first and second check sequence over a candidate path after decoding, output the information sequence corresponding to the candidate path as a decoding result if they are identical, par 0229).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of polar code encoding and decoding as taught by Wang’534 into the apparatus of priority-based polar coding of Pan’655 modified by Hong’947. The motivation would have been to perform error detection by using the first sequence and the second sequence jointly (par 0229).


Claims 20-22, 24, 44-46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Pan’655 in view of Hong’947 as applied to claims 16 and 40 above, and further in view of Trifonov et al (US 20150295593 A1) and Wang’534.

Regarding claim 20 (Original), Pan’655 discloses the method of claim 17 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein decoding the second polar-encoded 2codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) further comprises:  
6obtaining the second bit sequence and the determined EDC from the second 7candidate path (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided (CA) polar code performed in decoding the codeword to get the control information group with only the paths that meet the PC-function may survive, par 0006, 0096-0097); and  
8calculating an EDC based at least in part on the first bit sequence and the 9second bit sequence (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided (CA) polar code performed in decoding, par 0006, 0096-0097).
The combination of Pan’655 and Hong’947 discloses all the claim limitations but fails to explicitly teach: 
3generating a second plurality of candidate paths through a second code tree 4based at least in part on a successive cancellation list (SCL) decoding algorithm;  
5selecting a second candidate path of the second plurality of candidate paths;  
wherein performing the error detection is based at least in a comparison 10of the calculated EDC and the determined EDC.

However Trifonov’593 from the same field of endeavor (see, fig 1,  structure of a polar code encoder with encoding operation partitioned into m layers) discloses: 
3generating a second plurality of candidate paths (see, paths defined by possible values, par 0036) through a second code tree 4based at least in part on a successive cancellation list (SCL) decoding algorithm (see, polar codes are linear block codes generated by a submatrix of matrix A=BR' = R* B, where B.sub.m is a bit-organized permutation matrix R = ( 1 0 1 1 ) and m is m-fold Kronecker product of the matrix by itself, probabilities of paths in a code tree in the successive cancellation method are computed recursively on m layers and probabilities on layer i-1 are computed from probabilities permuted on layer i, par 0007, 0035-0036);  
5selecting a second candidate path of the second plurality of candidate paths (see, selects paths with regard to values of dynamically frozen symbols, par 0007).
  In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Trifonov’593 into Pan’655 modified by Hong’947. The motivation would have been to provide a lower probability of error in the waterfall region and a lower level of error probability saturation than LDPC and turbo codes (par 0004).
The combination of Pan’655, Hong’947 and Trifonov’593 discloses all the claim limitations but fails to explicitly teach: wherein performing the error detection is based at least in a comparison 10of the calculated EDC and the determined EDC.

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC (see, Fig. 4,  polar decoding error detector for decoding in an SCL decoding algorithm sequentially and jointly performs CRC error detecting by comparing first and second sequences after decoding with first and second check sequence over a candidate path after decoding, output the information sequence corresponding to the candidate path as a decoding result if they are identical, par 0229).
par 0229).

Regarding claim 21 (Original), Pan’655 discloses the method of claim 16 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein decoding the first polar-encoded codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) further comprises:  WO 2018/201753PCT/CN2018/072202 63 
34selecting a candidate path of the plurality of candidate paths (see, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096);  
5obtaining the first bit sequence and a second EDC from the selected candidate 6path (see, WTRU selectively apply a first CRC/Parity check to the first control information group, base station using concatenated PC polar code decodes codeword in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133.
The combination of Pan’655 and Hong’947 discloses all the claim limitations but fails to explicitly teach: 
determining a plurality of candidate paths through a code tree;  
making a decision on early termination of decoding of the second polar- 8encoded codeword based at least in part on the second EDC.

However Trifonov’593 from the same field of endeavor (see, fig 1,  structure of a polar code encoder with encoding operation partitioned into m layers) discloses: determining a plurality of candidate paths (see, paths defined by possible values, par 0036) through a code tree (see, probabilities of paths in a code tree in the successive cancellation method are computed recursively on m layers and probabilities on layer i-1 are computed from probabilities permuted on layer i, par 0007, 0035). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of twisted polar code as taught by Trifonov’593 into the method of priority-based polar coding of Pan’655 modified by Hong’947. The motivation would have been to provide a lower probability of error in the waterfall region and a lower level of error probability saturation than LDPC and turbo codes (par 0004).
The combination of Pan’655, Hong’947 and Trifonov’593 discloses all the claim limitations but fails to explicitly teach: making a decision on early termination of decoding of the second polar- 8encoded codeword based at least in part on the second EDC.

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: making a decision on early termination of decoding of the second polar- 8encoded codeword based at least in part on the second EDC (see, polar decoding error detector will processing an information sequence and a second sequence over the candidate path only if the comparing result of first sequence and first check sequence are identical in SCL decoding, par 0158 and 0229. Noted: early termination of decoding implies if result are not identical, decoding process including demodulator, polar decoding error detector and CRC error detector as shown in Fig.4).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of polar code encoding and decoding as taught by Wang’534 into the method of priority-based polar coding of Pan’655 modified by Trifonov’593 and Hong’947. The motivation would have been to perform error detection by using the first sequence and the second sequence jointly (par 0229).

Regarding claim 22, Pan’655 discloses the method of claim 16 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein decoding the second polar-encoded 2codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) further comprises:  WO 2018/201753PCT/CN2018/072202 63 
selecting a candidate path of the plurality of candidate paths (see, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096);  
8obtaining the second bit sequence and the determined EDC from the selected 9candidate path (see, WTRU selectively apply a first CRC/Parity check to the first control information group, base station using concatenated PC polar code decodes each codeword for control information groups in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133); and
calculating an EDC based at least in part on the first bit sequence and the 11second bit sequence (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided (CA) polar code performed in decoding, par 0006, 0096-0097).
Pan’655 discloses all the claim limitations but fails to explicitly teach: 
3setting the first bit sequence as frozen bits in a successive cancellation list 4(SCL) decoding algorithm;  
5generating a plurality of candidate paths through a code tree based at least in 6part on the SCL decoding algorithm;  7  
10wherein performing the error detection is based at least in a comparison 12of the calculated EDC and the determined EDC.

However Hong’947 from the same field of endeavor (see, fig. 1, a wireless communications system 10 including a transmit (TX) node 12 and a receive (RX) node 18, par 0038) discloses:  3setting the first bit sequence as frozen bits in a successive cancellation list 4(SCL) decoding algorithm (see, previously decoded information bits can be utilized as frozen bits for polar decoding for each iteration of the polar decoding after the first iteration using SCL decoding, par 0066-0067);  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of rate-compatible polar codes as taught by Hong’947 into the method of priority-based polar coding of Pan’655. The motivation would have been to concatenate the coded bits output by the multiple polar encoders to provide the final coded bits or codeword (par 0065).
The combination of Pan’655 and Hong’947 discloses all the claim limitations but fails to explicitly teach: 
5generating a plurality of candidate paths through a code tree based at least in 6part on the SCL decoding algorithm;  7  


However Trifonov’593 from the same field of endeavor (see, fig 1,  structure of a polar code encoder with encoding operation partitioned into m layers) discloses: 
3 generating a plurality of candidate paths (see, paths defined by possible values, par 0036) through a code tree based at least in 6part on the SCL decoding algorithm (see, polar codes are linear block codes generated by a submatrix of matrix A=BR' = R* B, where B.sub.m is a bit-organized permutation matrix R = ( 1 0 1 1 ) and m is m-fold Kronecker product of the matrix by itself, probabilities of paths in a code tree in the successive cancellation method are computed recursively on m layers and probabilities on layer i-1 are computed from probabilities permuted on layer i, par 0007, 0035);  
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of twisted polar code as taught by Trifonov’593 into the method of priority-based polar coding of Pan’655. The motivation would have been to provide a lower probability of error in the waterfall region and a lower level of error probability saturation than LDPC and turbo codes (par 0004).
The combination of Pan’655, Hong’947 and Trifonov’593 discloses all the claim limitations but fails to explicitly teach: wherein performing the error detection is based at least in a comparison 12of the calculated EDC and the determined EDC.

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC see, Fig. 4,  polar decoding error detector for decoding in an SCL decoding algorithm sequentially and jointly performs CRC error detecting by comparing first and second sequences after decoding with first and second check sequence over a candidate path after decoding, output the information sequence corresponding to the candidate path as a decoding result if they are identical, par 0229).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of polar code encoding and decoding as taught by Wang’534 into the method of priority-based polar coding of Pan’655 modified by Hong’947 and Trifonov’593. The motivation would have been to perform error detection by using the first sequence and the second sequence jointly (par 0229).

Regarding claim 24 (Original), Pan’655 discloses the method of claim 23 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein decoding the second polar-encoded codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) further comprises:  WO 2018/201753PCT/CN2018/072202 63 
selecting a second candidate path of the second plurality of candidate paths (Note, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096);
obtaining the second bit sequence and the determined EDC from the selected 7 second candidate path (see, WTRU selectively apply a first CRC/Parity check to the second control information group, base station using concatenated PC polar code decoded codeword in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, par 0133); and  WO 2018/201753PCT/CN2018/072202 64 
see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided (CA) polar code performed in decoding, par 0006, 0096-0097).
The combination of Pan’655 and Hong’947 discloses all the claim limitations but fails to explicitly teach: 
3generating a second plurality of candidate paths through a second code tree 4based at least in part on a successive cancellation list (SCL) decoding algorithm;  
5wherein performing the error detection is based at least in a comparison 10of the calculated EDC and the determined EDC.

However Trifonov’593 from the same field of endeavor (see, fig 1,  structure of a polar code encoder with encoding operation partitioned into m layers) discloses: generating a second plurality of candidate paths (see, paths defined by possible values, par 0036) through a second code tree 4based at least in part on a successive cancellation list (SCL) decoding algorithm (see, polar codes are linear block codes generated by a submatrix of matrix A=BR' = R* B, where B.sub.m is a bit-organized permutation matrix R = ( 1 0 1 1 ) and m is m-fold Kronecker product of the matrix by itself, probabilities of paths in a code tree in the successive cancellation method are computed recursively on m layers and probabilities on layer i-1 are computed from probabilities permuted on layer i, par 0007, 0035). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of twisted polar code as taught by Trifonov’593 into the method of priority-based polar coding of Pan’655 modified by Hong’947. The motivation would par 0004).
The combination of Pan’655 and Trifonov’593 discloses all the claim limitations but fails to explicitly teach: wherein performing the error detection is based at least in a comparison 10of the calculated EDC and the determined EDC.

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC (see, Fig. 4,  polar decoding error detector for decoding in an SCL decoding algorithm sequentially and jointly performs CRC error detecting by comparing first and second sequences after decoding with first and second check sequence over a candidate path after decoding, output the information sequence corresponding to the candidate path as a decoding result if they are identical, par 0229).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of polar code encoding and decoding as taught by Wang’534 into the method of priority-based polar coding of Pan’655 modified by Hong’947 and Trifonov’593. The motivation would have been to perform error detection by using the first sequence and the second sequence jointly (par 0229).


Regarding claim 44 (Original), Pan’655 discloses the apparatus of claim 41 (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the see, Fig. 1C, computer program incorporated in a computer-readable medium for execution by a computer or processor to decode code word, par 0057-0058, 0091, 0095, 0198) comprise instructions executable by the 3processor to:  
6obtain the second bit sequence and the determined EDC from the second 7candidate path (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided (CA) polar code performed in decoding the codeword to get the control information group with only the paths that meet the PC-function may survive, par 0006, 0096-0097); and  
8 calculate an EDC based at least in part on the first bit sequence and the 9second bit sequence (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided (CA) polar code performed in decoding, par 0006, 0096-0097).
The combination of Pan’655 and Hong’947 discloses all the claim limitations but fails to explicitly teach: 
3 generate a second plurality of candidate paths through a second code tree 4based at least in part on a successive cancellation list (SCL) decoding algorithm;  
5 select a second candidate path of the second plurality of candidate paths;  
wherein performing the error detection is based at least in a comparison 10of the calculated EDC and the determined EDC.

However Trifonov’593 from the same field of endeavor (see, fig 1,  structure of a polar code encoder with encoding operation partitioned into m layers) discloses: 
3 generate a second plurality of candidate paths (see, paths defined by possible values, par 0036) through a second code tree 4based at least in part on a successive cancellation list (SCL) decoding algorithm (see, polar codes are linear block codes generated by a submatrix of matrix A=BR' = R* B, where B.sub.m is a bit-organized permutation matrix R = ( 1 0 1 1 ) and m is m-fold Kronecker product of the matrix by itself, probabilities of paths in a code tree in the successive cancellation method are computed recursively on m layers and probabilities on layer i-1 are computed from probabilities permuted on layer i, par 0007, 0035);  
5 select a second candidate path of the second plurality of candidate paths (see, selects paths with regard to values of dynamically frozen symbols, par 0007).
  In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of twisted polar code as taught by Trifonov’593 into the apparatus of priority-based polar coding of Pan’655 modified by Hong’947. The motivation would have been to provide a lower probability of error in the waterfall region and a lower level of error probability saturation than LDPC and turbo codes (par 0004).
The combination of Pan’655, Hong’947 and Trifonov’593 discloses all the claim limitations but fails to explicitly teach: wherein performing the error detection is based at least in a comparison 10of the calculated EDC and the determined EDC.

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC (see, Fig. 4,  polar decoding error detector for decoding in an SCL decoding algorithm sequentially and jointly performs CRC error detecting by comparing first and second sequences after decoding with first and second check sequence over a candidate path after decoding, output the information sequence corresponding to the candidate path as a decoding result if they are identical, par 0229).
par 0229).

Regarding claim 45 (Original), Pan’655 discloses the apparatus of claim 40 (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, Fig. 1C, computer program incorporated in a computer-readable medium for execution by a computer or processor to decode code word, par 0057-0058, 0091, 0095, 0198) to decode the first polar-encoded codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) comprise instructions executable by the 3processor to:  
34 select a candidate path of the plurality of candidate paths (see, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096);  
5 obtain the first bit sequence and a second EDC from the selected candidate 6path (see, WTRU selectively apply a first CRC/Parity check to the first control information group, base station using concatenated PC polar code decodes codeword in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133.
The combination of Pan’655 and Hong’947 discloses all the claim limitations but fails to explicitly teach: 

make a decision on early termination of decoding of the second polar-8encoded codeword based at least in part on the second EDC.

However Trifonov’593 from the same field of endeavor (see, fig 1,  structure of a polar code encoder with encoding operation partitioned into m layers) discloses: determine a plurality of candidate paths (see, paths defined by possible values, par 0036) through a code tree (see, probabilities of paths in a code tree in the successive cancellation method are computed recursively on m layers and probabilities on layer i-1 are computed from probabilities permuted on layer i, par 0007, 0035). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of twisted polar code as taught by Trifonov’593 into the apparatus of priority-based polar coding of Pan’655 modified by Hong’947. The motivation would have been to provide a lower probability of error in the waterfall region and a lower level of error probability saturation than LDPC and turbo codes (par 0004).
The combination of Pan’655 and Trifonov’593 discloses all the claim limitations but fails to explicitly teach: make a decision on early termination of decoding of the second polar-8encoded codeword based at least in part on the second EDC.

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: making a decision on early termination of decoding of the second polar-8encoded codeword based at least in part on the second EDC (see, polar decoding error detector will processing an information sequence and a second sequence over the candidate path only if the comparing result of first sequence and first check sequence are identical in SCL decoding, par 0158 and 0229. Noted: early termination of decoding implies if result are not identical, decoding process including demodulator, polar decoding error detector and CRC error detector as shown in Fig.4).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of polar code encoding and decoding as taught by Wang’534 into the apparatus of priority-based polar coding of Pan’655 modified by Hong’947 and Trifonov’593. The motivation would have been to perform error detection by using the first sequence and the second sequence jointly (par 0229).


Regarding claim 46 (Original), Pan’655 discloses the apparatus of claim 40 (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, Fig. 1C, computer program incorporated in a computer-readable medium for execution by a computer or processor to decode code word, par 0057-0058, 0091, 0095, 0198) to decode the second polar-encoded codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) comprise instructions executable by the 3processor to:  
select a candidate path of the plurality of candidate paths (see, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096);  
8 obtain the second bit sequence and the determined EDC from the selected 9candidate path (see, WTRU selectively apply a first CRC/Parity check to the first control information group, base station using concatenated PC polar code decodes each codeword for control information groups in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133); and
calculate an EDC based at least in part on the first bit sequence and the 11second bit sequence (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided (CA) polar code performed in decoding, par 0006, 0096-0097).
Pan’655 discloses all the claim limitations but fails to explicitly teach: 
3 set the first bit sequence as frozen bits in a successive cancellation list 4(SCL) decoding algorithm;  
5 generate a plurality of candidate paths through a code tree based at least in 6part on the SCL decoding algorithm;  7  
10wherein performing the error detection is based at least in a comparison 12of the calculated EDC and the determined EDC.

However Hong’947 from the same field of endeavor (see, fig. 1, a wireless communications system 10 including a transmit (TX) node 12 and a receive (RX) node 18, par 0038) discloses:  3 set the first bit sequence as frozen bits in a successive cancellation list 4(SCL) decoding algorithm (see, previously decoded information bits can be utilized as frozen bits for polar decoding for each iteration of the polar decoding after the first iteration using SCL decoding, par 0066-0067);  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of rate-compatible polar codes as taught by Hong’947 into the apparatus of priority-based polar coding of Pan’655. The motivation would have been to par 0065).
The combination of Pan’655 and Hong’947 discloses all the claim limitations but fails to explicitly teach: 
5 generate a plurality of candidate paths through a code tree based at least in 6part on the SCL decoding algorithm;  7  
10wherein performing the error detection is based at least in a comparison 12of the calculated EDC and the determined EDC.

However Trifonov’593 from the same field of endeavor (see, fig 1,  structure of a polar code encoder with encoding operation partitioned into m layers) discloses: 
3 generate a plurality of candidate paths (see, paths defined by possible values, par 0036) through a code tree based at least in 6part on the SCL decoding algorithm (see, polar codes are linear block codes generated by a submatrix of matrix A=BR' = R* B, where B.sub.m is a bit-organized permutation matrix R = ( 1 0 1 1 ) and m is m-fold Kronecker product of the matrix by itself, probabilities of paths in a code tree in the successive cancellation method are computed recursively on m layers and probabilities on layer i-1 are computed from probabilities permuted on layer i, par 0007, 0035);  
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of twisted polar code as taught by Trifonov’593 into the apparatus of priority-based polar coding of Pan’655. The motivation would have been to provide a lower probability of error in the waterfall region and a lower level of error probability saturation than LDPC and turbo codes (par 0004).


However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC (see, Fig. 4,  polar decoding error detector for decoding in an SCL decoding algorithm sequentially and jointly performs CRC error detecting by comparing first and second sequences after decoding with first and second check sequence over a candidate path after decoding, output the information sequence corresponding to the candidate path as a decoding result if they are identical, par 0229).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of polar code encoding and decoding as taught by Wang’534 into the apparatus of priority-based polar coding of Pan’655 modified by Hong’947 and Trifonov’593. The motivation would have been to perform error detection by using the first sequence and the second sequence jointly (par 0229).

Regarding claim 48 (Original), Pan’655 discloses the apparatus of claim 47 (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, Fig. 1C, computer program incorporated in a computer-readable medium for execution by a computer or processor to decode code word, par 0057-0058, 0091, 0095, 0198) to decode the second polar-encoded codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) comprise instructions executable by the 3processor to:  
select a second candidate path of the second plurality of candidate paths (Note, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096);
obtain the second bit sequence and the determined EDC from the selected second candidate path (see, WTRU selectively apply a first CRC/Parity check to the second control information group, base station using concatenated PC polar code decoded codeword in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, par 0133); and  WO 2018/201753PCT/CN2018/072202 64 
8 calculate an EDC based at least in part on the first bit sequence and the 9second bit sequence (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided (CA) polar code performed in decoding, par 0006, 0096-0097).
The combination of Pan’655 and Hong’947 discloses all the claim limitations but fails to explicitly teach: 
3 generate a second plurality of candidate paths through a second code tree 4based at least in part on a successive cancellation list (SCL) decoding algorithm;  
5wherein performing the error detection is based at least in a comparison 10of the calculated EDC and the determined EDC.

However Trifonov’593 from the same field of endeavor (see, fig 1,  structure of a polar code encoder with encoding operation partitioned into m layers) discloses: generate a second plurality of candidate paths (see, paths defined by possible values, par 0036) through a second code tree 4based at least in part on a successive cancellation list (SCL) decoding ee, polar codes are linear block codes generated by a submatrix of matrix A=BR' = R* B, where B.sub.m is a bit-organized permutation matrix R = ( 1 0 1 1 ) and m is m-fold Kronecker product of the matrix by itself, probabilities of paths in a code tree in the successive cancellation method are computed recursively on m layers and probabilities on layer i-1 are computed from probabilities permuted on layer i, par 0007, 0035-0036). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of twisted polar code as taught by Trifonov’593 into the apparatus of priority-based polar coding of Pan’655 modified by Hong’947. The motivation would have been to provide a lower probability of error in the waterfall region and a lower level of error probability saturation than LDPC and turbo codes (par 0004).
The combination of Pan’655, Hong’947 and Trifonov’593 discloses all the claim limitations but fails to explicitly teach: wherein performing the error detection is based at least in a comparison 10of the calculated EDC and the determined EDC.

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC (see, Fig. 4,  polar decoding error detector for decoding in an SCL decoding algorithm sequentially and jointly performs CRC error detecting by comparing first and second sequences after decoding with first and second check sequence over a candidate path after decoding, output the information sequence corresponding to the candidate path as a decoding result if they are identical, par 0229).
par 0229).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Pan’655 in view of Ionita’742 as applied to claim 1 above, and further in view Blankenship et al (US 20190158219 A1, Pro 62476497 Priority Date: Mar 24, 2017).
Regarding claim 54 (New), Pan’655 discloses the method of claim 1 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), further comprising: determining first error detection code (EDC) for the first control information segmentation and second EDC for the second control information segmentation (see, Fig. 9, CRC may be added to all control messages separately, jointly, or a combination of both,  CRC may be added to each control information group, par 0133).
The combination of Pan’655 and Ionita’742 discloses all the claim limitations but fails to explicitly teach: wherein the second EDC comprises 11 bits.
However Blankenship’219 from the same field of endeavor (see, fig. 1,  Wireless network 100 including a plurality of wireless devices serving by base stations, par 0064) discloses: wherein the second EDC comprises 11 bits (see, second ensemble using CRC vector length 11 and wireless receiver decode with polar code with CRC, par 0084 and 0108).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0082).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Pan’655 in view of Hong et al (US 20170047947 A1) as applied to claim 16 above, and further in view Blankenship’219.

Regarding claim 56 (New), Pan’655 modified by Hong’947 discloses the method of claim 16 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032).
The combination of Pan’655 and Hong’947 discloses all the claim limitations but fails to explicitly teach: wherein the EDC comprises 11 bits.
However Blankenship’219 from the same field of endeavor (see, fig. 1,  Wireless network 100 including a plurality of wireless devices serving by base stations, par 0064) discloses: wherein the second EDC comprises 11 bits (see, second ensemble using CRC vector length 11 and wireless receiver decode with polar code with CRC, par 0084 and 0108).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of polar code encoding and decoding as taught by Blankenship’219 into the method of priority-based polar coding of Pan’655 modified by Hong’947. The motivation would have been to ensure good error detection capability of the CRC code using different CRC code length (par 0082).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473